Executive Grant of Clemency

DONALD J. TRUMP

President of the United States of America

To ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:

BE IT KNOWN, THAT THIS DAY, I, DONALD J. TRUMP, PRESIDENT OF THE
UNITED STATES, PURSUANT TO My POWERS UNDER ARTICLE II, SECTION 2,
CLAUSE 1, OF THE CONSTITUTION, HAVE GRANTED UNTO

RICKEY IVAN KANTER

A FULL AND UNCONDITIONAL PARDON

FOR HIS CONVICTION in the United States District Court for the Eastern District of
Wisconsin on an information (Docket No. 11-CR-80), charging him with violation of Section
1341, Title 18, United States Code, for which he was sentenced on September 15, 2011, to 12
months and one day’s imprisonment, two years’ supervised release, a $50,000 fine, and a $100
special assessment.

I HEREBY DESIGNATE, direct, and empower the Acting Pardon Attorney, as my
representative, to sign a grant of clemency to the person named herein. The Acting Pardon
Attorney shall declare that her action is the act of the President, being performed at my direction.

IN TESTIMONY WHEREOF, | have hereunto caused this Pardon to be recorded with
the Department of Justice.

Done at the City of Washington in the
District of Columbia this twenty-third
day of December in the year of our Lord
Two Thousand and Twenty and of the
Independence of the United States the
Two Hundred and Forty-fifth.

  

DONALD J. TRUMP
PRESIDENT

Case 2:11-cr-00080-CNC Filed 01/21/21 Page 1of1 Document 25
